Case: 11-20136       Document: 00511719633         Page: 1     Date Filed: 01/10/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 10, 2012
                                     No. 11-20136
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

JOSE LUIS REQUENA VASQUEZ, Also Known as Jose Luis Requena,
Also Known as Jose Luis Requena-Vasquez, Also Known as Jose L. Requena,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 4:10-CR-408-1




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       Jose Requena Vasquez appeals his conviction under 8 U.S.C. § 1326 for


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20136   Document: 00511719633      Page: 2   Date Filed: 01/10/2012

                                  No. 11-20136

illegal reentry following removal, challenging the denial of his motion to dismiss
the indictment. He asserts that the underlying removal order was defective
because his waiver of counsel during the removal proceeding was unknowing and
involuntary, he was denied the right to appointed counsel, his waiver of appeal
was unknowing and involuntary, and the immigration judge failed to rule on his
request for pre-conclusion voluntary departure.
      Requena Vasquez fails to show a reasonable likelihood that, but for the
alleged defects in the removal proceeding, he would not have been removed. See
United States v. Estrada-Trochez, 66 F.3d 733, 735 (5th Cir. 1995); see also
United States v. Villanueva-Diaz, 634 F.3d 844, 852 (5th Cir. 2011) (stating that
speculation that an alien would not have been removed is not sufficient).
Because he does not establish the required element of prejudice, Requena Vas-
quez’s challenge to the indictment fails. See United States v. Lopez-Ortiz, 313
F.3d 225, 229 (5th Cir. 2002); § 1326(d).
      The judgment is AFFIRMED.




                                        2